Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Please insert “and” before 1.0 or less.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-2011/162633 to Yamauchi et al.
As to claims 1-3, Yamauchi discloses a one-component coating composition comprising the reaction product of the isocyanurate of hexamethylene diisocyanate, isophorone diisocyanate (R11) and trimethylolpropane wherein one of the isocyanate (NCO groups) is blocked with diethyl malonate and reacted further with an acrylic polyol (Setalux 1767) at a ratio of blocked isocyanate groups to hydroxyl group is set to 10:1 to 1:10, and more preferably 1.0 (See Example 5).  Yamauchi does not teach the stress at an inflection point.   However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are present in the claimed amounts, the claimed physical properties relating to the compositions stress at inflection points.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP-2011/162633 to Yamauchi et al.
As to claim 4, Yamauchi discloses a one-component coating composition comprising the reaction product of the isocyanurate of hexamethylene diisocyanate, isophorone diisocyanate (R11) and trimethylolpropane wherein one of the isocyanate (NCO groups) is blocked with diethyl malonate and reacted further with an acrylic polyol (Setalux 1767) at a ratio of blocked isocyanate groups to hydroxyl group is set to 10:1 to 1:10, and more preferably 1.0 (See Example 5).  
It is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See MPEP 2144.05.  In light of the cited patent case law, it would therefore have been obvious that in this particular instance to decrease the ratio of isocyanate to hydroxy groups to provide a composition with workable viscosities efficient productivity (0046). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2011/162633 to Yamauchi et al. in view of  U.S. Patent No. 5,621,063 to Wolf et al.
As to claims 5-6, Yamauchi discloses a one-component coating composition comprising the reaction product of the isocyanurate of hexamethylene diisocyanate, isophorone diisocyanate (R11) and trimethylolpropane wherein one of the isocyanate (NCO groups) is blocked with diethyl malonate and reacted further with an acrylic polyol (Setalux 1767) at a ratio of blocked isocyanate groups to hydroxyl group is set to 10:1 to 1:10, and more preferably 1.0 (See Example 5).  Yamauchi discloses additional blocking agents such as diisobutyl malonate or di-t-butyl malonate (0037), secondary or tertiary alkyl groups.
	Wolf discloses blocking agents for isocyanate that comprise tertiary alkyl groups, such as di-t-butyl malonate (same as Yamauchi, Abstract, 3:25-39).
	The position is taken that it would have been obvious to a person of ordinary skill in the art to substitute diethyl malonate used in the examples of Yamauchi for the tertiary alkyl containing blocking agents of Wolf to effectively lower the deblocking temperatures, thus improving productivity (1:33-36).

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2014/0031484 to Kobata et al.
As to claims 1-4, Kobata discloses a one-component coating composition comprising the reaction product of the isocyanurate of hexamethylene diisocyanate, isophorone diisocyanate (R11) and trimethylolpropane wherein one of the isocyanate (NCO groups) is blocked with diisopropyl malonate and reacted further with an acrylic polyol and polyester polyol (Examples 1 and 12).  Kobata discloses 90 parts of the acrylic polyol, 26 parts of the hydroxyl containing polyester, and 35 parts of the blocked polyisocyanate compound (Example 12).  Kobata discloses the amount of acrylic polyol is 2 to about 95 mass% based on the total solid content of the blocked polyisocyanate compound (0157).  It is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See MPEP 2144.05.  In light of the cited patent case law, it would therefore have been obvious that in this particular instance to maintain the ratio of acrylic polyol to polyisocyanate within the claimed range based on desired properties such as sharpness and water resistance (0156) and to also control the drying rate within the preferred embodiment of 110° for 1 hour (0261).  
As to the inflection point, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients.  Therefore, the claimed effects and physical properties, i.e. inflection point would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0031484 to Kobata et al. in view of  U.S. Patent No. 5,621,063 to Wolf et al.
As to claims 5-6 Kobata discloses a one-component coating composition comprising the reaction product of the isocyanurate of hexamethylene diisocyanate, isophorone diisocyanate (R11) and trimethylolpropane wherein one of the isocyanate (NCO groups) is blocked with diisopropyl malonate and reacted further with an acrylic polyol and polyester polyol (Examples 1 and 12).  Kobata discloses 90 parts of the acrylic polyol, 26 parts of the hydroxyl containing polyester, and 35 parts of the blocked polyisocyanate compound (Example 12).  Kobata discloses the amount of acrylic polyol is 2 to about 95 mass% based on the total solid content of the blocked polyisocyanate compound (0157).  Kobata discloses additional blocking agents such as di-t-butyl malonate (0075) containing tertiary alkyl groups.
	Wolf discloses blocking agents for isocyanate that comprise tertiary alkyl groups, such as di-t-butyl malonate (same as Yamauchi, Abstract, 3:25-39).
	The position is taken that it would have been obvious to a person of ordinary skill in the art to substitute diisopropyl malonate used in the examples of Kobata for the tertiary alkyl containing blocking agents of Wolf to effectively lower the deblocking temperatures, thus improving productivity (1:33-36).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record fails to teach a malonate blocking agent of formula (3) wherein R31 is secondary or tertiary alkoxy group.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763